Mr. Justice Tantis delivered the opinion of the court: On or about the 1st day of August, A. D. 1937 claimant applied to the Secretary of State for registration of a 1923 Buick automobile, and forwarded a check for $10.50 for a license for the balance of the year 1937. In due time, according to Ms complaint, he received his license and the automoMle plates, and the check was duly cashed by the Secretary of State. On December 6, 1937 claimant filed his claim for a refund, stating that his wife had been in some character of accident and had suffered severe injuries, and that claimant had been unable to make use of the license plates. The Attorney General has filed a motion to dismiss the claim, as being predicated upon no rule or basis upon which a refund could legally be made. No basis for a refund is shown by the complaint. The motion is allowed and the claim is dismissed.